 



Dated JUNE 15 2013

 

 

 

Consultancy Agreement

 

between

 

Coda Octopus Group, Inc.

 

and

 

Taktos Limited

 



 

   





 



Contents       Clause       1. Interpretation 1 2. Term of engagement and
Restrictions on Substitution 3 3. Duties 3 4. Directorship 4 5. Directors’ and
Officers’ Insurance and Indemnity 5 6. Compensation and Benefits 5 7. Other
activities 6 8. Confidential information and Company .property 6 9. Intellectual
property 6 10. termination 8 11. Obligations upon termination 8 12. Status 9 13.
Post-Termination Restrictions 10 14. Notices 11 15. Entire Agreement and
previous contracts 12 16. Variation 12 17. Counterparts 12 18. Third party
rights 12 19. Governing law and jurisdiction 12       Schedule         SCHEDULE
SERVICES 13

 

 

   

 

THIS AGREEMENT is dated June 15th 2013

 

Parties

 

(1) Coda Octopus Group, Inc. a Delaware corporation, (“Coda Octopus”), with a
headquarters address Lakeland, Florida (Company); and     (2) Taktos Limited, a
United Kingdom corporation, with an address at 3 Willow Walk, Englefield Green,
Egham, Surrey TW20 0DQ (Consultant Company).

 

Agreed terms

 

1. Interpretation

 

1.1 The definitions and rules of interpretation in this Clause apply in this
Agreement (unless the context requires otherwise).   Board: the board of
directors of the Company (including any committee of the board duly appointed by
it).       Business: Any subsea visualization company or business (incorporated
or unincorporated), or (ii) any other business in which Coda Octopus is engaged
or is actively planning to engage as of the date of the Termination of this
Agreement.       Capacity: as agent, consultant, director, employee, owner,
partner, shareholder or in any other capacity.       Cause: means any of the
matters set forth in clauses 2.3 (Substitution) and 10.1(a) through to (e)
inclusive.       Commencement Date: June 15, 2013       Convenience: termination
of this Agreement by the Company without Cause.       Engagement: the engagement
of the Consultant Company by the Company on the terms of this Agreement.      
Fees: the monthly amount to be paid by the Company for the Services to be
provided by the Individual through the Consultant Company and which are set
forth in Clause 6 of this Agreement.       Group Company: the Company, any
company of which it is a Subsidiary (its holding company) and any Subsidiaries
of the Company or of any such holding company.    

1

   

 

  Incapacity: any sickness or injury which prevents the Individual from carrying
out his duties.       Individual: Geoff Turner       Intellectual Property
Rights: patents, rights to Inventions, copyright and related rights, trademarks,
trade names and domain names, rights in get-up, rights in goodwill or to sue for
passing off, rights in designs, rights in computer software, database rights,
rights in confidential information (including know-how and trade secrets) and
any other intellectual property rights, in each case whether registered or
unregistered and including all applications (or rights to apply) for, and
renewals or extensions of, such rights and all similar or equivalent rights or
forms of protection which may now or in the future subsist in any part of the
world.       Invention: any invention, idea, discovery, development, improvement
or innovation made by the Consultant Company or by the Individual in connection
with the provision of the Services, whether or not patentable or capable of
registration, and whether or not recorded in any medium.       Management
Incentive Scheme: the bonus scheme put in place by the Board of Directors of
Coda Octopus Group, Inc. which is intended to incentivise the management to
perform the Group’s annual business plan and under which a bonus (Stock Grants
or Cash ) is payable for the achievement of certain performance milestones.    
  Restricted Business: any business which competes with the Business at the
relevant point in time       Restricted Customer: any firm, company or person
who, during the 6 months prior to Termination, was a customer of or in the habit
of dealing with the Company or any Group Company with whom the Consultant or the
Individual had contact or about whom he became aware or informed in the course
of his engagement under this Agreement.       Restricted Person: anyone employed
or engaged by the Company or any Group Company and who could materially damage
the interests of the Company or any Group Company if they were involved in any
Capacity in any business concern which competes with any Restricted Business and
with whom the Consultant Company or Individual dealt in the twelve (12) months
prior to Termination in the course of its or his Engagement.       Services:
those set forth in Schedule 1 hereto.       Termination Date: for the purpose of
this Agreement, the termination date shall mean the date when notice of
termination is given.     1.2 The headings in this Agreement are inserted for
convenience only and shall not affect its construction.     1.3 A reference to a
particular law is a reference to it as it is in force for the time being taking
account of any amendment, extension, or re-enactment and includes any
subordinate legislation for the time being in force made under it.

 

2

   

 

 

1.4 Unless the context otherwise requires, a reference to one gender shall
include a reference to the other genders.     1.5 Unless the context otherwise
requires, words in the singular include the plural and in the plural include the
singular.     1.6 The schedules to this Agreement form part of (and are
incorporated into) this Agreement.

 

2. Term of engagement and Restrictions on Substitution

 

2.1 The Company shall engage the Consultant Company and the Consultant Company
shall make available to the Company the Individual to provide the Services on
the terms and conditions of this Agreement.     2.2 The Engagement shall be
deemed to have commenced on the Commencement Date and shall continue, subject to
the remaining terms of this Agreement, until terminated by either party giving
the other not less than twelve (12) months’ prior notice of termination in
writing.     2.3 The Consultant Company agrees that only the Individual shall
perform the Services and as such the Consultant Company shall not be entitled to
substitute the Individual and if the Individual is unable to provide the
Services this Agreement shall be terminated forthwith and this shall constitute
Cause.

 

3. Duties

 

3.1 During the Engagement the Consultant Company shall, and (where appropriate)
shall procure that the Individual shall:

 

  (a) provide the Services with all due care, skill and ability and use its or
his best endeavours to promote the interests of the Group and the companies
within the Group.         (b) unless the Individual is prevented by ill health
or accident, devote at least 180 hours in each calendar month to the carrying
out of the Services together with such additional time if any as may be
necessary for their proper performance;         (c) promptly give to the Board
all such information and reports as it may reasonably require in connection with
matters relating to the provision of the Services or the business of any Group
Company.

 





3.2 If the Individual is unable to provide the Services due to illness or injury
the Consultant Company shall advise the Company of that fact as soon as
reasonably practicable and shall provide such evidence of the Individual's
illness or injury as the Company may reasonably require.





 

3

   

 

3.3 The Consultant Company shall procure that the Individual is available at all
times on reasonable notice to provide such assistance or information as the
Company may require.     3.4 The Consultant Company shall, and shall procure
that the Individual shall, comply with all reasonable standards of safety and
comply with the Company's health and safety procedures from time to time in
force at the premises where the Services are provided and report to the Company
any unsafe working conditions or practices.     3.5 On termination of the
Engagement, the Consultant Company shall be entitled to be paid in lieu of
accrued but untaken holiday by the Individual. The amount of the payment in lieu
shall be calculated on the basis that each day of paid holiday is equal to 1/260
of the Fees payable in accordance with the terms of this Agreement.     3.6 If
the Individual has taken more holiday than his accrued entitlement at the date
of termination of the Engagement, the Company shall be entitled to deduct the
appropriate amount from any payments due to the Consultant Company (on the basis
that each day of paid holiday is equal to 1/260 of the Fees payable in
accordance with the terms of this Agreement.     3.7 If either party has served
notice to terminate the Engagement, the Company may require the Individual to
take any accrued but unused holiday entitlement during the notice period.

 

4. Directorship

 

4.1 Except with the prior approval of the Board, or as provided in the byelaws
of the Company, the Individual shall not resign as a director of the Company.  
  4.2 All directors are subject to re-election at the Company’s Annual General
Meeting. The appointment as a Director shall automatically terminate if the
Individual is not re-elected at the Annual General Meeting of Stockholders or if
he becomes prohibited by law from serving as a Director.     4.3 If during the
Appointment the Individual ceases to be a director of the Company (otherwise
than by reason of his death, resignation or disqualification pursuant to the
byelaws of the Company, as amended from time to time, or by statute or court
order) the Engagement shall continue with the Individual in all other respects,
except as a director and the terms of this Agreement (other than those relating
to the holding of the office of director) shall continue in full force and
effect. The Individual shall have no claims in respect of such cessation of
office.

 

4

   

 

5. Directors’ and Officers’ Insurance and Indemnity

 

5.1 Subject to the terms of the Company’s directors and officers liability
insurance policy, during and for a period of a maximum of three (3) years after
termination the Individual shall be entitled to director and officer insurance
coverage for his acts and/or omissions while an officer and/or director of the
Company on a basis no less favourable than the coverage provided current
officers and directors.     5.2 In the event that there is a shortfall in the
D&O Insurance cover including any compulsory excess that may be applicable, the
Company shall indemnify the Consultant Company on a $ for $ basis for any
amounts that he may pay in respect of any actions or liability arising out of or
in connection with the Individual serving as a director of the Company.

 

6. Compensation and Benefits

 

6.1 Fees

 

  (a) The Fee to be paid by the Company to the Consultant Company for the
Services of the Individual shall be a monthly amount of $13,000.

 



6.2 Incentive Plan



 

  (a) Unless otherwise agreed in writing, the Individual shall be entitled to
participate in the Company’s Management Incentive Scheme. Any payments (whether
in cash or kind) are contingent upon achieving the annual defined performance
milestones.

 

6.3 Reimbursement of Expenses

 

  (a) The Company shall reimburse (or procure the reimbursement of) all
reasonable expenses wholly, properly and necessarily incurred by the Individual
in providing the Services, subject to compliance with the Company’s Expenses
Policy in force from time to time including production of receipts or other
evidence of the expense claimed by the Consultant Company and which may be
reasonably requested by the Company.         (b) The Consultant Company shall
abide by the Company's policies on expenses as communicated to it from time to
time and shall procure that the Individual complies fully with these policies.  
      (c) Any credit card supplied to the Individual by the Company (or any of
its subsidiaries) shall be used only for expenses incurred by him in the course
of the Engagement.

 



6.4 Paid Time Off



 



  (a) The Individual shall be entitled to 30 days' paid holiday in each holiday
year together with the usual public holidays in England and Wales.         (b)
If either party has served notice to terminate the Engagement, the Company may
require the Individual to take any accrued but unused holiday entitlement during
the notice period.



 

5

   

 

7. Other activities

 

7.1 Subject to Clause 7.2, during the Engagement the Consultant Company shall
procure that the Individual shall not, except as a representative of the Group,
whether paid or unpaid, be directly or indirectly engaged, concerned or have any
financial interest in any Capacity in any other business, trade, profession or
occupation (or the setting up of any business, trade, profession or occupation)
except with the prior written approval of the Company.     7.2 Notwithstanding
Clause 7.1 of this Agreement, the Consultant Company and/or Individual may hold
an investment by way of shares or other securities of not more than 5% of the
total issued share capital of any company (whether or not it is listed or dealt
in on a recognised stock exchange) where such company does not carry on a
business similar to or competitive with any business for the time being carried
on by the Group.     8. Confidential information and Company property     8.1
The Consultant Company acknowledges that in the course of the Engagement it and
the Individual will have access to Confidential Information. The Consultant
Company has therefore agreed to accept the restrictions in this Clause 8.    
8.2 The Consultant Company shall not, and shall procure that the Individual
shall not (except in the proper course of its or his duties) either during the
Engagement or at any time after the Termination Date, use or disclose to any
firm, person or company (and shall use its best endeavours and procure that the
Individual shall use its best endeavours to prevent the publication or
disclosure of) any Confidential Information. This restriction does not apply to:

 

  (a) any use or disclosure authorised by the Company or required by law; or    
    (b) any information which is already in, or comes into, the public domain
otherwise than through the Consultant Company's or the Individual's unauthorised
disclosure.

 

8.3   All documents, manuals, hardware and software provided for the
Individual's use by the Company, and any data or documents (including copies)
produced, maintained or stored on the Company's computer systems or other
electronic equipment (including mobile phones if provided by the Company),
remain the property of the Company.

 

9 Intellectual property     9.1 The Consultant Company hereby assigns to the
Company all existing and future Intellectual Property Rights in the Works and
the Inventions and all materials embodying such rights to the fullest extent
permitted by law. Insofar as they do not so vest automatically by operation of
law or under this Agreement, the Consultant Company holds legal title in such
rights and inventions on trust for the Company.

 

6

   

 



9.2 The Consultant Company undertakes to the Company:



 

  (a)  to notify to the Company in writing full details of all Works and
Inventions promptly on their creation;         (b) to keep confidential the
details of all Inventions;         (c) whenever requested to do so by the
Company and in any event on the termination of the Engagement, promptly to
deliver to the Company all correspondence, documents, papers and records on all
media (and all copies or abstracts of them), recording or relating to any part
of the Works and the process of their creation which are in his possession,
custody or power;         (d) not to register nor attempt to register any of the
Intellectual Property Rights in the Works, nor any of the Inventions, unless
requested to do so by the Company; and         (e) to do all acts necessary to
confirm that absolute title in all Intellectual Property Rights in the Works and
the Inventions has passed, or will pass, to the Company, and confirms that the
Individual has given written undertakings in the same terms to the Consultant
Company.    

 



9.3 The Consultant Company warrants that:



 

  (a) it has not given and will not give permission to any third party to use
any of the Works or the Inventions, nor any of the Intellectual Property Rights
in the Works;         (b)  it is unaware of any use by any third party of any of
the Works or Intellectual Property Rights in the Works; and         (c)  the use
of the Works or the Intellectual Property Rights in the Works by the Company
will not infringe the rights of any third party,     and confirms that the
Individual has given written undertakings in the same terms to the Consultant
Company.

 

9.4 The Consultant Company acknowledges that no further remuneration or
compensation other than that provided for in this Agreement is or may become due
to the Consultant Company in respect of the performance of its obligations under
this Clause 9.     9.5 The Consultant Company undertakes to execute all
documents, make all applications, give all assistance and do all acts and
things, at the expense of the Company and at any time either during or after the
Engagement, as may, in the opinion of the Board, be necessary or desirable to
vest the Intellectual Property Rights in, and register or obtain patents or
registered designs in, the name of the Company and otherwise to protect and
maintain the Intellectual Property Rights in the Works. The Consultant Company
confirms that the Individual has given written undertakings in the same terms to
the Consultant Company.

 

7

   

 

9.6 The Consultant Company hereby irrevocably appoints the Company to be its
attorney to execute and do any such instrument or thing and generally to use its
name for the purpose of giving the Company or its nominee the benefit of this
Clause 9 and acknowledges in favour of a third party that a certificate in
writing signed by any director or the secretary of the Company that any
instrument or act falls within the authority conferred by this Clause 9 shall be
conclusive evidence that such is the case.     10. termination       10.1
Notwithstanding the provisions set forth in Clause 2.2 hereof, the Company may
terminate the Engagement with immediate effect for Cause without notice and with
no liability to make any further payment to the Consultant Company or the
Individual (other than those set out in Clause 10.2. hereof).     10.2 In this
context “Cause” shall mean if the Consultant Company and/or the Individual:

 

  (a) is guilty of any gross misconduct affecting the business of the Company or
any Group Company; or

 



  (b) commits any serious or repeated breach or non-observance of any of the
provisions of this Agreement or refuses or neglects to comply with any
reasonable and lawful directions of the Board; or         (c)  is, in the
reasonable opinion of the Board, negligent and incompetent in the performance of
his duties; or         (d)  is guilty of any fraud or dishonesty or acts in any
manner which in the opinion of the Company or the Board brings or is likely to
bring the Individual or the Company or any Group Company into disrepute or is
materially adverse to the interests of any Group Company; or         (e)  is
unable by reason of Incapacity to perform his duties under this Agreement for an
aggregate period of 12 weeks in any 52 weeks’ period.         (f) Under the
circumstances set out in Clause 2.3 of this Agreement.



 

10.3 The rights of the Company under clause 10.1 are without prejudice to any
other rights that it might have at law to terminate the Appointment or to accept
any breach of this Agreement by the Individual as having brought the Agreement
to an end. Any delay by the Company in exercising its rights to terminate shall
not constitute a waiver thereof.     11. Obligations upon termination     11.1
On the Termination Date the Consultant Company shall, and shall procure that the
Individual shall:

 

  (a)  immediately deliver to the Company all documents, books, materials,
records, correspondence, papers and information (on whatever media and wherever
located) relating to the business or affairs of any Group Company or their
business contacts, any keys, and any other property of any Group Company, which
is in its or his possession or under its or his control;         (b)
 irretrievably delete any information relating to the business of any Group
Company stored on any magnetic or optical disk or memory and all matter derived
from such sources which is in its or his possession or under its or his control
outside the premises of the Company; and         (c)  provide a signed statement
that it or he has complied fully with its or his obligations under this Clause
11.

 

8

   

 

11.2 Regardless of the reason for any termination of this Agreement, the
Consultant Company shall be entitled to:

 

  (a) Any unpaid portion of the Fees through to Termination Date;         (b)
Reimbursement of any outstanding business expenses which are properly incurred
in accordance with the Company’s expense policy and/or practice in force from
time to time.         (c) Directors’ and Officers’ insurance coverage in
accordance with the terms of this Agreement;

 

11.3 Termination payments due under this Agreement shall be made no later than
within 60 days of the termination date.

 

11.4 In the event that the Company terminates for “Convenience”, the Company
shall, in addition to the payments provided for in Clause 11.2, pay the
Consultant Company the following:

 

  (a)  A lump sum payment equal to one times the sum of the annual Fees payable
to the Consultant Company for the Services of the Individual; and         (b) a
separation bonus of $150,000 (whether or not the performance milestones have
been achieved); and         (c) vesting of any stock grant provided for in the
Management Incentive Plan.

 

12. Status

 

12.1 The relationship of the Consultant Company (and the Individual) to the
Company will be that of independent contractor and nothing in this Agreement
shall render it (nor the Individual) an employee, worker, agent or partner of
the Company and the Consultant Company shall not hold itself out as such and
shall procure that the Individual shall not hold himself out as such.

 

9

   

 

12.2 This Agreement constitutes a contract for the provision of services and not
a contract of employment and accordingly the Consultant Company shall be fully
responsible for and shall indemnify the Company or any Group Company for and in
respect of payment of the following within the prescribed time limits:

 

  (a) any income tax, National Insurance and Social Security contributions and
any other liability, deduction, contribution, assessment or claim arising from
or made in connection with either the performance of the Services or any payment
or benefit received by the individual (or their associates) in respect of the
Services, where such recovery is not prohibited by law. The Consultant Company
shall further indemnify the Company against all reasonable costs, expenses and
any penalty, fine or interest incurred or payable by the Company in connection
with or in consequence of any such liability, deduction, contribution,
assessment or claim;         (b) any liability for any employment-related claim
or any claim based on worker status (including reasonable costs and expenses)
brought by the Individual or any Substitute against the Company arising out of
or in connection with the provision of the Services, except where such claim is
as a result of any act or omission of the Company.

 

12.3 The Company may at its option satisfy such indemnity (in whole or in part)
by way of deduction from payments due to the Consultant Company or the
Individual.

 

13. Post-Termination Restrictions

 

13.1   In order to protect the Confidential Information, trade secrets and
business connections of the Company and each Group Company to which the
Consultant Company and/or Individual has access as a result of the Engagement,
the Consultant Company covenants with the Company and shall procure that the
Individual also enters into similar covenants benefiting the Company that
neither the Consultant Company nor the Individual shall:

 



  (a) for 12 months after Termination solicit or endeavour to entice away from
the Company or any Group Company the business or custom of a Restricted Customer
with a view to providing goods or services to that Restricted Customer in
competition with any Restricted Business; or         (b)   for 12 months after
Termination in the course of any business concern which is in competition with
any Restricted Business, offer to employ or engage or otherwise endeavour to
entice away from the Company or any Group Company any Restricted Person; or    
    (c) for 12 months after Termination, be involved in any Capacity with any
business concern which is (or intends to be) in competition with any Restricted
Business; or         (d)   for 12 months after Termination be involved with the
provision of goods or services to (or otherwise have any business dealings with)
any Restricted Customer in the course of any business concern which is in
competition with any Restricted Business; or         (e)   at any time after
Termination, represent himself as connected with the Company or any Group
Company in any Capacity.



 

10

   

 

13.2 None of the restrictions in Clause 13 shall prevent the Consultant Company
or the Individual from:

 



  (a)  being engaged or concerned in any business concern insofar as the
Consultant's duties or work shall relate solely to geographical areas where the
business concern is not in competition with any Restricted Business; or        
(b) being engaged or concerned in any business concern, provided that the
Consultant's duties or work shall relate solely to services or activities of a
kind with which the Consultant Company or the Individual was not concerned to a
material extent in the twelve (12) months prior to Termination.



 

13.3 The restrictions imposed on the Consultant Company and Individual by Clause
13.1 apply to either of them acting:

 

  (a) directly or indirectly including through legal or natural persons under
his control or related to him; and         (b) on his own behalf or on behalf
of, or in conjunction with, any firm, company or person.

 

13.4 Each of the restrictions in this Clause 13 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.

 

14. Notices

 

14.1 Any notice given under this Agreement shall be in writing and signed by or
on behalf of the party giving it and shall be served by delivering it
personally, or sending it by pre-paid recorded delivery or registered post to
the relevant party at its registered office for the time being or by sending it
by fax to the fax number notified by the relevant party to the other party. Any
such notice shall be deemed to have been received:

 

  (a) if delivered personally, at the time of delivery;         (b) in the case
of pre-paid recorded delivery or registered post, 48 hours from the date of
posting;         (c) in the case of fax, at the time of transmission.

 

14.2 In proving such service it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant party and
delivered either to that address or into the custody of the postal authorities
as a pre-paid recorded delivery or registered post or that the notice was
transmitted by fax to the fax number of the relevant party).

 

11

   

 

15. Entire Agreement and previous contracts

 

  Each party on behalf of itself and (in the case of the Company, as agent for
any Group Companies) acknowledges and agrees with the other party the Company
acting on behalf of itself and as agent for each Group Company) that:

 



  (a) this Agreement together with any documents referred to in it constitute
the entire Agreement and understanding between the Consultant Company and the
Company and any Group Company and supersedes any previous Agreement between them
relating to the Engagement (which shall be deemed to have been terminated by
mutual consent);         (b) in entering into this Agreement neither party nor
any Group Company has relied on any pre-contractual statement; and         (c)
the only remedy available to it for breach of this Agreement shall be for breach
of contract under the terms of this Agreement and each party shall have no right
of action against any other party in respect of any pre-contractual statement.
Nothing in this Agreement shall, however, operate to limit or exclude any
liability for fraud.



 

16. Variation       No variation of this Agreement shall be valid unless it is
in writing and signed by or on behalf of each of the parties.

 



17. Counterparts       This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be an original, and all the
counterparts together shall constitute one and the same instrument.

 

18 hird party rights       The Contracts (Rights of Third Parties) Act 1999
shall not apply to this Agreement and no person other than the Consultant
Company and the Company shall have any rights under it. The terms of this
Agreement or any of them may be varied, amended or modified or this Agreement
may be suspended, cancelled or terminated by Agreement in writing between the
parties or this Agreement may be rescinded (in each case), without the consent
of any third party.

 

19.  Governing law and jurisdiction

 

19.1 This Agreement and any dispute or claim arising out of or in connection
with it or its subject matter or formation (including non-contractual disputes
or claims) shall be governed by and construed in accordance with English law.

 

12

   

 

Schedule Services

 

The Individual performs the duties of the Deputy Chief Executive Officer of the
Group.

 

The Individual reports to the Chief Executive Director and is responsible for:

 

Mentoring various staff members as advised by the Group CEO

 

Performing various functions on a day to day basis as requested and agreed with
the CEO

 

Undertaking various projects on behalf of the CEO

 

Deputising in the CEO’s absence

 

Conducting duties as Group Director and director of the various subsidiaries
within the Group.

 

Supports the Board as the Chairman may require from time to time

 

Performs special and sensitive projects as the CEO or the Board may directIn the
area of Public and Investor relations

 

  a) Acts as an advocate for issues relevant to Coda Octopus, its services and
constituencies.         b) Listens to clients and customers in order to improve
customer acceptance of Coda Octopus’ products and services.         c) Serves as
chief spokesperson for Coda Octopus.         d) Responsible for Investor
Relations as a whole and for building the Company’s stock value         e)
Initiates, develops, and maintains cooperative relationships with key
constituencies.

 

13

   

 

Executed by Coda Octopus Group   acting by Annmarie Gayle   Chief Executive
Officer and Director     [image_007.jpg]     Executed by Taktos Limited acting
by   Geoff Turner     [image_008.jpg]

 

14

   

 